OPINION — AG — ** FOREIGN CORPORATION — TRAINING ** A FOREIGN EDUCATIONAL CORPORATION WHICH IS DOMESTICATED IN THIS STATE AND WHICH OPERATES AN EDUCATIONAL (SCHOOL, TRAINING) INSTITUTION ADJACENT TO, BUT OUTSIDE, THE STATE OF OKLAHOMA, MAY OWN AND HOLD LAND IN THIS STATE WHICH IT USES AS A PRIVATE AIRPORT AND BASE OF OPERATIONS FOR AIRCRAFT OWNED OR CONTROLLED BY SUCH CORPORATION AND USED BY THE CORPORATION IN CARRYING ON ITS LAWFUL BUSINESS, AND AS BASE OF OPERATIONS FOR THE GIVING OF PRACTICAL INSTRUCTION TO STUDENTS ENROLLING IN AERONAUTICAL COURSES OF THE INSTITUTION, WITHOUT VIOLATING THE PROVISIONS OF 18 O.S. 1.20 [18-1.20] ; AND THAT, THEREFORE, IN SUCH A SITUATION, THE PROVISIONS OF 18 O.S. 1.22 [18-1.22], 18 O.S. 1.23 [18-1.23] [18-1.23], 18 O.S. 1.24 [18-1.24], 18 O.S. 1.25 [18-1.25] [18-1.25] WOULD NOT BE APPLICABLE. (TRAINING, FLYING, AIRPLANES) CITE: 18 O.S. 1.20 [18-1.20], 18 O.S. 1.22 [18-1.22] [18-1.22], ARTICLE XXII, SECTION 2 (JURISDICTION, MUNICIPALITIES, LICENSED) (JAMES C. HARKIN)